Case 9:19-cv-00213-RC-KFG Document 5 Filed 10/14/20 Page 1 of 1 PageID #: 34



                           **NOT FOR PRINTED PUBLICATION**

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

SHERMAN D. BROOKS                                §

VS.                                              §                CIVIL ACTION NO. 9:19cv213

HEATHER GLOVER                                   §

                     ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Plaintiff Sherman D. Brooks, proceeding pro se, filed the above-styled civil rights lawsuit.

The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for
consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

correct and the report of the Magistrate Judge is ACCEPTED. A final judgment shall be entered

in accordance with the recommendation of the Magistrate Judge.

                So ORDERED and SIGNED, Oct 14, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge
